DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor and drive member of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “four angularly equidistantly distributed thereon” but omits what is angularly equidistantly distributed. It is assumed that applicant intended that the carbide grinding assemblies are angularly equidistantly distributed for purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinor, et al. US6298930.
Regarding claims 1 and 20, Sinor, et al. teaches a rotative apparatus  (the drill bit of Figure 1) comprising:
a motor (Column 7: 55-58); and
a drive member (Figure 2a shows pin connection 44, which necessarily needs to be connected to a drive member to connect 10 to the motor to rotate 10) operatively connected to the motor; and
a grinding wheel 10 (wherein the bit 10 is a rotary drag bit as described at least in the abstract, thus is considered to be a grinding type tool. It is circular in cross section as shown in Figure 1, and thus is considered to be wheel shaped) comprising:
a frame (leading end 12) including a generally circular shape (Figure 1 shows 10 with a generally circular periphery) and adapted to rotate about a rotation axis L thereof, the frame including openings 24 therein; and
a plurality of carbide grinding assemblies (14, 30, and 20) radially located on the frame, each of the grinding assembly comprising: 
a depth control element 30 (Column 6: 57-Column 7: 3, wherein DOCC is Depth of cut control);
a cutting element 14; and
a chip management element 20/26 (Column 5: 14-20 describes fluid courses 20 to extend to junk slots 26. Junk slots necessarily handle chips/debris/cuttings and thus are considered the chip management element),
wherein each cutting element is radially projecting from the rotation axis (as shown in Figure 1, where each cutting element 14 is disposed radially away from the rotation axis, which is at the center of the cutting face).
Regarding claims 2 and 14, the cutting element is welded on the frame (Column 13:43-49).
Regarding claims 3 and 15, the openings are symmetrically distributed in a circular array on the frame (as shown in Figure 1, where the openings 24 are distributed on either side of a centerline from the top to the bottom of the figure).
Regarding claims 4 and 16, the cutting element includes a single tooth 14 (wherein one tooth is shown on each of the blades 18. The claim does not exclude additional teeth being present).
Regarding claims 5 and 17, the single tooth includes a continuous profile 14a (Figure 5).
Regarding claims 6 and 18, the cutting element is rectilinear in a radial direction thereof (14 has a generally rectangular profile when viewed in Figure 1).
Regarding claims 7 and 19 the grinding wheel includes four angularly equidistantly (as best understood to include) grinding assemblies distributed thereon (as generally identified by the rectangles in Figure A below, which is annotated Figure 2).

    PNG
    media_image1.png
    647
    700
    media_image1.png
    Greyscale

Figure A: annotated Figure 2
Regarding claims 8 and 20, a virtual projection (Figure 5 shows a projection at  14a from the cutter 14) of the front edge of the cutting element is intersecting the rotation axis (14 is angled in Figure 5 such that the planar surface of 14a will intersect the axial rotation axis when projected).
Regarding claim 9, the cutting element includes a neutral radial angle (Wherein Figure 2a shows the cutting faces 14 parallel to the page, and thus is at 0 degrees from the plane of cutting and is considered to be a neutral radial angle).
Regarding claim 10, the cutting element includes a negative rake angle (Figure 6a shows back rake angle alpha, wherein a negative angle is discussed in Column 14: 37-40.
Regarding claim 11, the depth control element includes a convex curved profile (Figure 6a shows a curved profile that is convex).
Regarding claim 12, the chip management element includes a concave curved profile (See Figure A above, where figure 2 shows chip management channel 20 that is concaved in the plan view showing the cutting face).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prichard, et al. US2008/0175677 teaches a grinding wheel  (Figure 1), cutter 64, depth of cut limiter 80, chip management 88, holes 90, and frame 42 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        8/12/2022